Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
Applicant’s Preliminary Amendment, filed 09/24/2020, has been received, entered into the record, and considered.

Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 09/24/2020, 10/19/2021, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Kalns (US Pub No. 20150149182), in view of Hakkani-Tur (US Pub No. 20150179168).
As to claims 52, 62, Kalns teaches a method for providing portions of conversations based on presence of other users, the method comprising:
creating a data structure of plurality of entries (i.e. a natural language dialog may result in the creation of many instances of many different predefined intents. For ease of discussion, the creation of such instances of the predefined intents may be referred to herein simply as "creating an intent," and instances of intents may simply be referred to as "intents.", [0026]), wherein each entry comprises:
	(a) an utterance (i.e. the VPA 110 instantiates the predefined intents in response to occurrences of natural language dialog input (e.g., natural language utterances), [0026]); and
	(b) a list of users (i.e. ID=JANE; ID=BOB; ID=SUSAN, See 510, 514, 520 in Fig. 5) in a vicinity (i.e. where the participants in the conversation are in close proximity ... in the vicinity of the participants, [0032]) of the utterance being spoken (i.e. The dialogue instances 510, 514, 520 in Fig. 5); 
receiving a voice query (i.e. the user may simply say, "Can you make it tomorrow?" or "August is good for us."... the VPA 110 may formulate an intent such as Question(speaker_ID, you, it, tomorrow) ... in the "August is good for us" example, the VPA 110 may formulate a partial intent such as PreferredDate(speaker_ID, August, good), and then later combine the partial intent with an intent generated from another person's dialog input (e.g., another partial intent, or a complete intent), [0029]);
creating a second list of users (i.e. ID=BOB, ID=JANE, See 526, 532 in Fig. 5) in the vicinity of the voice query (i.e. The dialogue instances 526, 532 in Fig. 5);
comparing (i.e. the intent mapping 218 to identify components of the initial intent that correspond to components of other intents, [0049]) the second list of users in the vicinity of the voice query to the list of users in each entry in the data structure to generate a filtered data structure (i.e. At block 412, the system 100 accesses the intent mapping 218 to determine, based on the intent mapping 218 and the mappable components of the initial intent, one or more intents that can be mapped to the initial intent, [0062]), wherein the filtered data structure comprises only entries with a list of users that matches the second list of users in the vicinity of the voice query (i.e. The system 100 determines whether an instance of a mappable intent has been found in the shared dialog context 220 at block 416, and at block 418, the system 100 combines the mappable components of the found intent with the corresponding mappable components of the initial intent, [0064]);
determining a level of privacy (i.e. to determine whether the shared dialog context 220 contains any intents that have been specially configured for multi-person dialog scenarios (e.g., intents that contain a data field for a "user ID") ... the VPA 110 is adaptable to switch back and forth between a single-user mode and a multi-person dialog tracking mode, [0046]) based on the second list of users in the vicinity of the voice query (i.e. one VPA application may be directed specifically to planning a family vacation at DisneyWorld, while another VPA application may be more broadly directed to planning any type of vacation, [0040]);
searching entries (i.e. the reasoner 126 compares Bob's date range to Jane's date range and determines the "intersection" of the two date ranges, or the portions that overlap (August), [0069]) in the filtered data structure to identify content relevant to the voice query (i.e. The system 100 determines that the shared intent 536 is ready for further processing by the VPA 110. To do this, the system 100 may evaluate the number of data fields that are populated in the intent, or may detect from its analysis of the conversation that the dialog session 500 has concluded, [0069]);
generating an appropriate response to the voice query based on the determined level of privacy (i.e. The system may identify each of speaker 1 and speaker 2 ... the system 600 may determine from the greeting at box 620 that speaker 1 is Jane and speaker 2 is her husband, Bob, [0072]) and the content relevant to the voice query identified by the searching entries in the filtered data structure (i.e. Plan a family trip; DisneyWorld; Jane and family; Bob and family; Susan and family; Magic Kingdom; August, See ACTION: TO-DO LIST 538 in Fig. 5); and
playing the appropriate response, wherein the playing comprises providing at least a portion of the content relevant to the voice query identified by the searching entries in the filtered data structure (i.e. if the system 100 is implemented in a vehicle and the driver of the vehicle is Jane, the output generator 128 may present speech output informing Jane that the to-do list 538 has been created, [0070]).
Kalns implicitly teaches the term "query" (a voice query) as the user may simply say, "Can you make it tomorrow?" or "August is good for us.", [0029].
Kalns does not clearly state the term "query".
Hakkani-Tur teaches this term (i.e. The dialog system supports multiple domains allowing it to respond to most of the queries the users may have, [0021]).
Hakkani-Tur further teaches:
searching entries in the filtered data structure to identify content relevant to the voice query (i.e. The dialog system supports multiple domains allowing it to respond to most of the queries the users may have, [0021]);
generating an appropriate response to the voice query (i.e. The dialog system supports multiple domains allowing it to respond to most of the queries the users may have, [0009]) based on the determined level of privacy and the content relevant to the voice query identified by the searching entries in the filtered data structure (i.e. Using the semantic frame Find_Information(movie, director, Roberto Benigni) as an example, the dialog action may be an information query such as SELECT ?movie {?movie Director `Roberto Benigni`}, [0036]); and
playing the appropriate response (i.e. An output renderer 256 generates an output ... the output renderer includes an optional text-to-speech component that translates the natural language output into speech and allows the dialog system to verbally interact with the users, [0037]), wherein the playing comprises providing at least a portion of the content relevant to the voice query identified by the searching entries in the filtered data structure (i.e. For example, during a conversation, one user may say "Wanna eat lunch?" to which the other user responds "Okay, do you wanna walk to downtown and find an Italian place?" After the first user responds affirmatively with "Okay," the computer may interject by stating "Here are some Italian restaurants in the downtown area" and/or showing downtown Italian restaurants on the display, [0043]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kalns, Hakkani-Tur before the effective filing date of the claimed invention to modify the system of Kalns to include the limitations as taught by Hakkani-Tur. One of ordinary skill in the art would be motivated to make this combination in order to determine whether a conversational input is addressed to the dialog system, a query directed to the computing device in view of Hakkani-Tur ([0041]) as doing so would give the added benefit of generating an output showing the response to the dialog action, the output renderer includes an optional text-to-speech component that translates the natural language output into speech and allows the dialog system to verbally interact with the users as taught by Hakkani-Tur ([0037]).

As to claims 53, 63, Kalns teaches the method of claim 52 wherein the utterance comprises a portion of a conversation among the list of users in the vicinity and set of keywords (i.e. in a multi-person conversation, the multiple speakers in the conversation my alternate back and forth between different intents (e.g., selecting flights or selecting theme parks, for a vacation), [0044]) associated with the conversation and the each entry in data structure further comprises links to supplemental information corresponding to the set of keywords (i.e. With the dialog instance 532, Jane indicates that August is the best time for her family to join the vacation, [0068]).

As to claims 54, 64, Kalns teaches the method of claim 53 further comprising:
recording the voice query (i.e. the shared dialog context 220 contains a historical record of intents that are created by the VPA 110 during a multi-person dialog session, [0047]); and
processing the voice query into a set of words (i.e. Once the intent extractor 214 identifies one or more intents in the shared dialog context 220 that satisfy the applicable mapping criteria, the intent extractor 214 extracts each of the selected intents from the shared dialog context 220 and retains the selected intent(s) at least temporarily (e.g., in cache memory), [0054]).

As to claims 55, 65, Kalns teaches:
comparing for each entry among the entries in the filtered data structure, the corresponding set of keywords to the set of words from the parsed query (i.e. some embodiments of the VPA 110 may create multiple different intents each corresponding to one of the topics mentioned within the single occurrence of natural language dialog input, [0027]); and
selecting the entry in the filtered data structure based on the comparison (i.e. Referring now to FIG. 2, the illustrative shared dialog understanding module 120 is embodied as a number of computerized modules and data structures including a multi-person dialog detector 210, a multi-person intent mapper 212, an intent extractor 214, and an intent merger 216, as well as the shared dialog context 220 and an intent mapping 218, [0045]).

As to claims 56, 66, Kalns teaches playing back further comprises providing links to supplemental information of the selected entry in the filtered data structure (i.e. the output generator 128 may provide or make available system output to social media applications, search engines, messaging systems, and/or other computer applications, [0042]).

As to claims 57, 67, Kalns teaches determining the level of privacy further comprises determining the level of privacy based on whether one or more keyword in the set of keywords corresponding to the selected entry meet a set of rules (i.e. user preferences, or other information available to the system 600, the system 600 may determine from the greeting at box 620 that speaker 1 is Jane and speaker 2 is her husband, Bob, [0072]).

As to claims 58, 68, Kalns teaches determining the level of privacy further
comprises determining the level of privacy based on whether identities of each user in the second list of users in the vicinity of the voice query meet a set of rules (i.e. determine whether the shared dialog context 220 contains any intents that have been specially configured for multi-person dialog scenarios (e.g., intents that contain a data field for a "user ID"). Thus, in some embodiments, the VPA 110 is adaptable to switch back and forth between a single-user mode and a multi-person dialog tracking mode, [0046]).

As to claims 59, 69, Kalns teaches comparing users in the second list of users with users in the first list of users (i.e. The system 100 determines whether an instance of a mappable intent has been found in the shared dialog context 220 at block 416, and at block 418, the system 100 combines the mappable components of the found intent with the corresponding mappable components of the initial intent, [0064]).

As to claims 60, 70, Kalns teaches determining that at least one user among the users in the second list of users is same as a user among the users in the list of users based on the comparison (i.e. the system 100 can use the same methods and techniques to combine intents that are derived from different dialog instances of the same person, [0059]).

As to claims 61, 71, Kalns teaches determining that a number of the users in the second list of users the list is same as a number of users in the second list based on the comparison (i.e. In FIG. 3, a person 1 and a person N are involved in a natural language conversation. The conversation may involve any number of human participants, and FIG. 3 shows two persons only for simplicity of illustration. Each of the persons 1 and N offers conversational natural language dialog input from time to time during the dialog session 300, [0056]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153